Mahoney, P. J.
(concurring in part and dissenting in part). We are constrained to dissent from that part of the majority’s decision that rejects plaintiffs’ claim for a refund under the Lemon Law. It is true that, although a manufacturer’s agent may be obligated with respect to repairs of a defective vehicle (General Business Law § 198-a [b]), the law in both its original form and as amended (General Business Law § 198-a [c] [1], as amended by L 1986, ch 799, § 3) imposes liability for a refund only upon the manufacturer. However, in this case, the actions of WWV in the settlement procedures and in denying the request for arbitration create questions of fact regarding whether it was acting on behalf of VWoA.
Further, it is our view that plaintiffs did have rights under the Lemon Law as lessees.* The motor vehicle was "transferred to [plaintiffs] during the duration of the express warranty” of VWoA. The express warranty states that "VWoA warrants to the original retail customer”. Since the lease provides that "the vehicle shall have the benefit of the manufacturer’s new car warranties * * * that apply to the vehicle”, it is our view that plaintiffs are the original retail customers within the meaning of General Business Law § 198-a which, prior to its amendment in 1986, defined "consumer” as "the purchaser * * * of a motor vehicle * * * subject to a manufacturer’s express warranty [and] any person to whom such motor vehicle is transferred during the duration of an express warranty applicable to such motor vehicle” (General Business Law § 198-a [a] [1]). Thus, giving this section its plain meaning (Laiosa v Camelot AMC/Jeep, 113 AD2d 145, 147), the motor vehicle was transferred to plaintiffs during the duration of the express warranty of VWoA.
Main and Harvey, JJ., concur with Levine, J.; Mahoney, P. J., and Mikoll, J., concur in part and dissent in part in an opinion by Mahoney, P. J.
Order modified, on the law, without costs, by reversing so much thereof as denied defendant World-Wide Volkswagen Corporation’s cross motion; cross motion granted and summary judgment awarded to said defendant dismissing the complaint against it; and, as so modified, affirmed.

 The Lemon Law was recently amended to extend its protection to lessees (L 1986, ch 799, § 1). Such amendment is not applicable to this action.